Case 2:20-cr-20607-LVP-RSW ECF No. 10, PagelD.23 Filed 12/16/20 Page 1 of 4 Y

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff, Case:2:20-cr-20607

Judge: Parker, Linda V.
MJ: Whalen, R. Steven

-vs- Filed: 12-16-2020 At 11:30 AM
INDI USA V. PROE (DA)

D-1 CHRISTOPHER PROE,

Defendant.

INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE
(18 U.S.C. §922(g)(1) - Felon in possession of a firearm)
D-1 CHRISTOPHER PROE
That on or about November 5, 2020, in the Eastern District of
Michigan, Southern Division, the defendant, CHRISTOPHER PROE,
knowing that he had been convicted of a crime punishable by a term of
imprisonment exceeding one year, a felony offense, did knowingly and
unlawfully possess a firearm, to-wit: one Smith & Wesson, Model:

SD40VE, .40 caliber pistol, which was manufactured outside the State
 

Case 2:20-cr-20607-LVP-RSW ECF No. 10, PagelD.24 Filed 12/16/20 Page 2 of 4

of Michigan and thus traveled in interstate or foreign commerce, in
violation of Title 18, United States Code, Section 922(g)(1).
FORFEITURE ALLEGATIONS
(18 U.S.C. § 924(d) and 28 U.S.C. § 2461)

The above allegations contained in this Indictment are hereby
incorporated by reference for the purpose of alleging forfeiture pursuant
to Title 18, United States Code, Section 924(d), together with Title 28,
United States Code, Section 2461(c).

Upon conviction of the offense(s) alleged in this Indictment,
Defendant CHRISTOPHER PROE shall forfeit to the United States any
firearm and ammunition involved in or used in the knowing commission
of the offense(s), including, but not limited to, a Smith and Wesson, .40

caliber pistol and ammunition, holster, gun box, and replica ATF badge,

[Space left intentionally blank.]

 
 

Case 2:20-cr-20607-LVP-RSW ECF No. 10, PagelD.25 Filed 12/16/20 Page 3 of 4

pursuant to Title 18, United States Code, Section 924(d) and Title 28,
United States Code, Section 2461(c).

THIS IS A TRUE BILL.

s/Grand Jury Foreperson

 

GRAND JURY FOREPERSON

MATTHEW SCHNEIDER
United States Attorney

MATTHEW A. ROTH
Chief, Major Crimes Unit

s/Jeanine Brunson

JEANINE BRUNSON

Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226-3211

(813) 226- 9597

Jeanine. Brunson@usdoj.gov

Dated: December 16, 2020

 
 

Case 2:20-cr-20607-LVP-RSW ECF No. 10, PagelD.26 Filed 12/16/20 Page 4 of 4

Case:2:20-cr-20607
Judge: Parker, Linda V.

United States District Court ti MJ: Whalen, R. Steven
Eastern District of Michigan Criminal Case Cove Filed: 12-16-2020 At 11:30 AM

INDI USA V. PROE (DA)

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

 

 

 

| Companion Case Number:

 

 

This may be a companion case based upon LCrR 57.10 0 (b)(4)": Judge Assigned:

[]vVes No AUSA’s Initials: PY Any |
J

Case Title: USA v. CHRISTOPHER PROE

 

 

 

 

 

 

County where offense occurred : Wayne

 

Check One: Felony LJMisdemeanor [Petty
Indictment/ Information --- no prior complaint.
¥_Indictment/ Information --- based upon prior complaint [Case number: 20-mj-30468 ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_|Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for

the above captioned case.
December 16, 2020 4oc_\h
Date coe son
Assistant hited States Attofney
211 W. Fort Street, Suite 2001
Detroit, MI 48226-3277
Phone: (313) 226-9597
Fax: (313) 226-2372
E-Mail address: jeanine.brunson@usdoj.gov

Attorney Bar #; P55429

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated. j
5/16
